  I         '
/-, ·- -,_                                                                                                                                                                                           ll
                                                                                                                                                        ...,J:===:::;:::::===:::!!!Je!::;!:::!;:-"7 '
      !aA~O:d24~5:!!_BQ(R~ev~.~02!'.!:l0'!!!8/~20~19~)!!;Ju~dg,!:m~en!!_.t1!!c·n2_:aC~r:!!!im~in~alJ:P;!!etty~Ca~sej(M~od!!!ifi~ed!).}_ _ _ _ _ _ _ _ _ _

                                                                                                                                                                      r::LED
                                                       UNITED STATES DISTRICT COU T
                                                                     SOUTHERN DISTRICT OF CALIFORNIA                                                                  SEP Oe 2019
                                   United States of America                                                                   JUDGMENT I                    AOC'IRflMINAilltM.'S!E::otJRT
                                                        v,                                                                   (For Offenses Committe ~llrtldteRl'lo"-fiI~etll;ll'18~) CALIFCiRNit,
                                                                                                                                                            B\                         DEcl=>U"r'Y

                                       Jose Gaxiola-Valdez                                                                   CaseNumber: 3:19-mj-23669

                                                                                                                             Lupe C Rodriguez
                                                                                                                             Defendant's Attorney


      REGISTRATION NO. 88846298
      THE DEFENDANT:
       lZl pleaded guilty to count(s) 1 of Complaint
                                       ---~-------------------------
       •   was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                                 Nature of Offense                                                                                            Count Number(s)
      8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                                                                  1

        D The defendant has been found not guilty on count( s)
                                                                                                                -------------------
       •        Count(s)
                               ------------------
                                                                                                                              dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                               q1\/    TIME SERVED                                                  • _________ days
       lZl Assessment: $10 REMITTED lZl Fine: WAIVED
       lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                        Friday, September 6, 2019
                                                                                                                        Date of Imposition of Sentence


      Received - ~ - - - - - - -
                         DUSM                                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                                                                        UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                                                  3:19-mj-23669
